DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 and 8; 2; 3; 4; 5; 6; and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 2; 3; 4; 6; 7; and 9, respectively, of U.S. Patent No. 11,221,568. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; 2; 3; 4; 6; 7; and 9 of U.S. Patent No. 11,221,568 contain or make obvious the limitations contained in claims 1, 7 and 8; 2; 3; 4; 5; 6; and 10, respectively.  Specifically, claim 1 of U.S. Patent No. 11,221,568 contains the limitation that the encoded member is encoded with authentication information, where it is obvious that this information could include identifying information [see Applicant’s claim 1].  Furthermore, claim 1 of U.S. Patent No. 11,221,568 contains the limitation that the encoded member is operatively connected to the input gear, where the specific placement of the encoded member is merely a matter of an engineering decision [see Applicant’s claims 1, 7 and 8].  

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,221,568 in view of Suido et al. (US2016/0238981). 
Claim 6 of U.S. Patent No. 11,221,568 contains or makes obvious limitations contained in claim 9, but does not specifically disclose the encoded member includes a disk.  Suido et al. (…981) disclose an encoded member that includes a disk (67) (figures 3-4C) [see Applicant’s claim 9].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the encoded member include a disk, as disclosed by Suido et al. (…981), since such a configuration is well known in the art.  

Claims 1; 2; 3; 4; 5 and 9; 6; and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 2; 3; 4; 6; 5; and 8, respectively, of U.S. Patent No. 10,859,944. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; 2; 3; 4; 6; 5; and 8 of U.S. Patent No. 10,859,944 contain or make obvious the limitations contained in claims 1; 2; 3; 4; 5 and 9; 6; and 10, respectively.

Claims 1, 2, 7 and 8; 3; 4; 5; 6; and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10; 11; 12; 14; 15; and 17, respectively, of U.S. Patent No. 10,527,967. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10; 11; 12; 14; 15; and 17 of U.S. Patent No. 10,527,967 contain or make obvious the limitations contained in claims 1, 2, 7 and 8; 3; 4; 5; 6; and 10, respectively.  Specifically, claim 10 of U.S. Patent No. 10,527,967 contains the limitation that the encoded member is operatively connected to the input gear, where the specific placement of the encoded member is merely a matter of an engineering decision [see Applicant’s claims 1, 7 and 8].  

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,527,967 in view of Suido et al. (US 2016/0238981).  
Claim 14 of U.S. Patent No. 10,527,967 contains or makes obvious limitations contained in claim 9, but does not specifically disclose the encoded member includes a disk.  Suido et al. (…981) disclose an encoded member that includes a disk (67) (figures 3-4C) [see Applicant’s claim 9].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the encoded member include a disk, as disclosed by Suido et al. (…981), since such a configuration is well known in the art.  

Claims 1, 5, 6, 7 and 8; 2; and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 2; and 3, respectively, of U.S. Patent No. 10,527,969. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1; 2; and 3 of U.S. Patent No. 10,527,969 contain or make obvious the limitations contained in claims 1, 5, 6, 7 and 8; 2; and 10, respectively.  Specifically, claim 1 of U.S. Patent No. 10,527,969 contains the limitation that the encoded member is operatively connected to the input gear, where the specific placement of the encoded member is merely a matter of an engineering decision [see Applicant’s claims 1, 5, 6, 7 and 8].  

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,527,969 in view of Acosta et al. (US 8,867,966).  
Claim 1 of U.S. Patent No. 10,527,969 contains or makes obvious limitations contained in claims 3 and 4, but do not contain the claimed outlet port and the agitator including the claimed shaft, plurality of extensions and rotatable auger. Acosta et al. (...966) disclose a toner container including an outlet port (152) in fluid communication with a reservoir of a toner container for exiting toner from the toner container (col. 7, line 50 — col. 8, line 12; and figures 5-7) [see Applicant’s claim 4].  A toner agitator includes a shaft (136) rotatably positioned in the reservoir and a plurality of extensions (134) outward from the shaft for agitating toner in the reservoir (col. 7, line 50 — col. 8, line 12; and figures 5-7) [see Applicant’s claim 3].  The toner agitator includes a rotatable auger positioned to move toner to the outlet port (col. 7, line 50 — col. 8, line 12; and figures 5-7) [see Applicant’s claim 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed outlet port, as disclosed by Acosta et al. (...966), since such a port is well known in the art for communication of toner.  Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the toner agitator to include the claimed shaft, plurality of extensions and rotatable auger, as disclosed by Acosta et al. (...966), since such a configuration is well known in the art to move toner.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,527,969 in view of Suido et al. (US 2016/0238981).  
Claim 1 of U.S. Patent No. 10,527,969 contains or makes obvious limitations contained in claim 9, but does not specifically disclose the encoded member includes a disk.  Suido et al. (…981) disclose an encoded member that includes a disk (67) (figures 3-4C) [see Applicant’s claim 9].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the encoded member include a disk, as disclosed by Suido et al. (…981), since such a configuration is well known in the art.  


Inquiry
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA L BRASE whose telephone number is (571)272-2131. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        August 25, 2022